 Case 2:11-cv-04340-VBF-PLA Document 197 Filed 07/08/20 Page 1 of 1 Page ID #:4925


                                                                             JS-6
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   MARCUS LANCASTER,                        )   No. CV 11-4340-VBF (PLA)
                                              )
13                          Petitioner,       )   JUDGMENT
                                              )
14                     v.                     )
                                              )
15   DOMINGO URIBE, JR., Warden,              )
                                              )
16                          Respondent.       )
                                              )
17

18          Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of the
19   Magistrate Judge,
20          IT IS ADJUDGED that the Fourth Amended Petition is denied and this action is dismissed
21   with prejudice.
22

23   DATED: July 8, 2020
24

25
                                                   HONORABLE VALERIE BAKER FAIRBANK
26                                                SENIOR UNITED STATES DISTRICT JUDGE
27

28
